Order, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered on or about June 13, 2008, which, inter alia, granted plaintiffs’ motion for a preliminary injunction and enjoined defendants from taking any action to terminate plaintiffs’ lease and from holding plaintiffs in violation of the lease terms, unanimously affirmed, with costs.
Plaintiffs demonstrated the requisite likelihood of success on the merits, irreparable injury absent an injunction and balance of the equities in their favor (see Doe v Axelrod, 73 NY2d 748, 750 [1988]). If defendants were permitted to treat the lease as terminated, plaintiffs would lose their substantial interest in real property (see generally EMF Gen. Contr. Corp. v Bisbee, 6 AD3d 45, 52 [2004], Iv dismissed 3 NY3d 656 [2004], Iv denied 3 NY3d 607 [2004] [“each parcel of real property is unique”]), although it appears from the record that they were never in arrears by more than a month or two and defendants will not be prejudiced by the injunction (see J. N. A. Realty Corp. v Cross Bay Chelsea, 42 NY2d 392, 398-400 [1977]). Concur—Gonzalez, PJ., Tom, Mazzarelli, Andrias and Saxe, JJ.